Citation Nr: 0403227	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-28 802A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a January 
1953 Board decision denying service connection for chronic 
recurrent dislocation of the right shoulder.

(The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
chronic, recurrent right shoulder dislocation will be 
addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1942 to January 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion to revise a January 1953 decision of the 
Board that denied service connection for chronic recurrent 
dislocation of the right shoulder.  The moving party, the 
veteran, alleges the Board committed clear and unmistakable 
error (CUE) in that decision.

This case was advanced on the Board's docket.  See 38 C.F.R. 
§ 20.900(c) (2003).  


FINDINGS OF FACT

1.  A January 1953 decision of the Board denied service 
connection for chronic recurrent dislocation of the right 
shoulder on the basis that the disability pre-existed service 
and, despite a dislocation in service, was not aggravated 
during service. 

2.  The January 1953 Board decision was supported by the 
evidence then of record and the applicable statutory and 
regulatory provisions extant at that time; these laws were 
not ignored or incorrectly applied, and that decision was not 
fatally flawed or undebatably erroneous.


CONCLUSION OF LAW

The Board's January 1953 decision did not contain CUE in 
denying service connection for chronic recurrent dislocation 
of the right shoulder.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1403 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inapplicability of the Veterans Claims Assistance Act (VCAA)

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), it 
was held that VA had a duty to fully develop a motion for 
revision based on alleged CUE and that in adjudicating CUE 
the standard in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(used in determining whether new and material evidence had 
been submitted for the purpose of reopening a previously and 
finally decided claim) was applicable.  However, in VAOGCPREC 
12-2001 (July 6, 2001) it was held that neither of those 
statements constituted binding law inasmuch as each statement 
was contrary to prior holdings of the Federal Circuit that 
had not been overruled.  See, e.g., Pierce v. Principi, 240 
F.3d 1348, 1353 (Fed. Cir. 2001); Disabled American Veterans, 
et. al, v. Gober, 234 F.3d 682 (Fed. Cir. 2000); and Bustos 
v. West, 179 F.3d. 1378, 1381 (Fed. Cir. 1999), cert. denied, 
528 U.S. 967 (1999).

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations 
are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

In Holliday v. Principi, 14 Vet. App. 280, 286 (2001), it was 
held that all VCAA provisions were potentially applicable to 
claims pending on the date of the VCAA's enactment.  It was 
further noted that at oral argument VA conceded that the VCAA 
potentially applied to all claims, contrary to the assertion 
in the brief on appeal in which the Court was asked to find 
that claims of CUE did not fall within the VCAA provisions.  
Holliday v. Principi, 14 Vet. App. 280, 288 (2001).  However, 
the Court did not specifically rule that CUE claims were 
covered by the VCAA since "it may not determine VCAA 
applicability or inapplicability in the first instance."  
Holliday v. Principi, 14 Vet. App. 280, 286 (2001).  



"'CUE claims are not conventional 'appeals,' but rather are 
requests for revisions of previous decisions."  Disabled 
American Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 
2000) (DAV) (citing Haines v. West, 154 F.3d 1298, 1300 
(Fed. Cir. 1998).  CUE adjudications are governed by Parts IV 
and V of Title 38, United States Code governing procedure and 
not by Parts II and III governing benefits available under 
laws administered by VA.  CUE is a procedural device for 
reversal or revision of a final RO or Board decision and not 
a claim for VA benefits under Parts II and III of 38 United 
States Code.  Rather, it is a collateral attack on a final 
decision pursuant to either 38 U.S.C.A. § 5109A (West 2002) 
(as to CUE in RO decisions) of Part IV, or 38 U.S.C.A. § 7111 
(West 2002) (as to CUE in Board decisions) (in Parts IV and 
V, respectively, of Title 38, United States Code).  

Section 2 of the VCAA adds a new section 5100 to title 31 of 
the United States Code and defines the term "claimant," for 
purposes of chapter 51 of title 38, as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  Section 3 of the 
VCAA reaffirms, clarifies, and arguably expands the 
Secretary's duties to notify and assist "claimants" in the 
development of their claims.  VCAA § 3 (codified at 38 U.S.C. 
§§ 5102, 5103, and 5103A).  However, a "request [] for 
revision [] of a previous decision" on the basis of CUE is 
not an "application" or "claim for any [VA] benefit under the 
laws administered by the Secretary" for purposes of chapter 
51 of title 38 and, thus, a "claimant" as defined by 
38 U.S.C. § 5100 includes a person applying for or seeking 
benefits under part II or III of title 38, but cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant sections 5109A and 7111.  Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

The recently promulgated VA regulations regarding allegations 
of CUE in final BVA decisions further support this 
distinction.  See generally 38 C.F.R. §§ 20.1400-20.1411 
(2003).  These rules make it patently clear that several of 
the provisions of title 38 generally applicable to the 
adjudication of VA benefits claims are not for application in 
Board CUE motions.  First, 38 C.F.R. § 20.1411(a) (2003) 
states that motions filed under that subpart "are not subject 
to the provisions of part 19 of [title 38] or this part 20 
which relate to the processing and disposition of appeals" 
and that regulation also makes clear that "the benefit of the 
doubt rule" does not apply to the Board's decision on a CUE 
motion.  Board decisions reviewed on CUE motions are not 
subject to reopening on the grounds of new and material 
evidence.  38 C.F.R. § 20.1411(b) (2003).  Additionally, 
38 C.F.R. § 20.1411(c)-(d) (2003) expressly state that "a 
motion under this subpart is not an application for benefits 
subject to any duty associated with 38 U.S.C. 5103(a)" and 
that "a motion under this subpart is not a claim for benefits 
subject to the requirements and duties associated with 38 
U.S.C. 5107(a)."  These rules were enacted before the VCAA 
and apply to 38 U.S.C.A. §§ 5103 and 5107 as they existed 
prior to the VCAA.  See DAV, 234 F.3d at 704 ("a CUE claim is 
unique and, thus, should not be governed by statutes such as 
38 U.S.C. §§ 5103(a) and 5107(a) which apply to regular 
claims for benefits.").  "However, there is nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  Generally see 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

Although not specifically alleged, the Board also feels 
compelled to point out that, merely because the VCAA now 
imposes on VA more responsibility in terms of notifying the 
veteran of evidence that is needed to substantiate his 
allegations and providing further assistance to him in 
obtaining potentially relevant evidence, this new law is not 
retroactively applicable to the relevant times in question.  
VAOPGCPREC 11-2000 (Nov. 27, 2000).  New interpretations of a 
law subsequent to a prior final decision cannot form the 
basis for a valid claim of CUE.  Smith (Rose) v. West, 11 
Vet. App. 134, 137 (1998), quoting Berger, 10 Vet. App. at 
170.  See also VAOPGCPREC 25-95 (Dec. 6, 1995) 
(to the effect that a collaterally attacked decision's 
application of a regulation, which is subsequently 
invalidated, is not "obvious" error (i.e., CUE)).



Laws and Regulations Governing Claims of CUE

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West. 2002); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1) (2003).  However, a final Board decision may be 
revised or reversed on the grounds of CUE by the Board on its 
own motion, or upon request of a moving party at any time 
after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a) 
and (c) (West 2002).  

CUE is a very specific and rare kind of error, one of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a) (2003).  If 
it is not absolutely clear that a different result would have 
ensued, there is no CUE.  38 C.F.R. § 20.1403(c) (2003).  CUE 
does not include a change in medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, VA's failure to fulfill the duty to assist, or a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (2003).  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2003).   

38 C.F.R. § 20.1411(a) (2003) provides that the doctrine of 
the favorable resolution of reasonable doubt is not 
applicable in determinations of whether a prior Board 
decision contains CUE.  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2003).  The regulations governing adjudication of CUE 
in prior Board decisions was published with the specific 
intent to codify the current requirements for a viable claim 
of CUE as defined by the Court in Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc 
review denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 
Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Crippen v. Brown, 9 Vet. App. 412 (1996); and Berger 
v. Brown, 10 Vet. App. 166 (1997). 

38 C.F.R. § 20.1404(b) had provided that non-specific 
allegations of CUE, such as failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that would 
not meet the requirements for pleading CUE in a Board 
decision and in such cases a motion for revision of a Board 
decision would be denied.  In turn, 38 C.F.R. § 20.1409(c) 
provided that such a denial would be final.  However, in DAV 
the Federal Circuit held that 38 C.F.R. § 20.1404(b), in 
conjunction with § 20.1409(c), operated to prevent Board 
review of any CUE claim that is the subject of a motion that 
is denied for failure to comply with the filing and pleading 
requirements of 38 C.F.R. § 20.1404(b).  This was contrary to 
the requirement of 38 U.S.C. § 7111(e) that a CUE claim 
"shall be decided by the Board on the merits."  Thus, 38 
C.F.R. § 1404(b) was invalid.  

Background

The January 1953 Board decision in question stated, with 
respect to the evidence then on file, that:

Active military service is shown from September 
1942 to January 1947.  Service medical records 
show hospitalization of the veteran on June 10, 
1944 because of a dislocation of the right 
shoulder which he sustained while hyperextending 
his arm when climbing out of a swimming pool.  
The dislocation was reduced under anesthesia.  It 
was clinically recorded that the shoulder 
was first dislocated in 1941 and that there were 
seven previous dislocations.  It was recorded 
further that the dislocation treated was the 
third in a period of six months.  The veteran was 
returned to duty July 4, 1944 and there is shown 
no further entry in the service medical records 
on file with this Administration relative to 
injury to or disability of the right shoulder.  
No pertinent physical defect was claimed or found 
at time of discharge.

[A service comrade] certified that he was 
examined for service with the veteran and that he 
had no shoulder disability at that time.  
[Another service comrade] has testified that the 
veteran fell from the wing of an airplane in 
November 1943 and dislocated his right shoulder.  
A statement by Herbert G. Dickie, Jr., M.D., 
dated May 26, 1952 is to the effect he reduced a 
dislocated right shoulder for the veteran in 
December 1947 and that physical examination 
revealed a chronic recurrent dislocating right 
shoulder.  

In analyzing the evidence, the Board stated in January 1953, 
that:

This appeal involves the question of aggravation 
only.  The evidence in this case clearly and 
unmistakably establishes that a dislocation of 
the shoulder existed prior to service and the 
veteran stated in his formal appeal that his 
claim to service connection was based on the 
question of aggravation during service.  The 
service medical records do not show any pertinent 
trauma to the right shoulder in service other 
than the dislocation in June 1944 when the 
veteran was climbing out of a swimming pool.  He 
was returned to duty in July 1944 and served for 
approximately eighteen months with no further 
record of injury to or disability of the right 
shoulder.  No pertinent disability was claimed or 
found at time of discharge.

From a review of the entire record with 
consideration extended to the lay and medical 
evidence presented by the veteran, the Board 
finds that the pre-existing disability of the 
right shoulder was not increased in severity 
during service.  A proper basis for a finding of 
aggravation is, therefore, not shown.  The appeal 
is accordingly denied.  



Analysis

Addressing the merits of the veteran's motion, the Board 
concludes that application of the law to the facts in this 
case is against a finding that the Board committed CUE in the 
January 1953 decision.  The veteran does not allege, and the 
evidence does not otherwise suggest, that the factual record 
before the Board in January 1953 was incomplete or incorrect.  
Hence, although not alleged, the motion for CUE is not 
sustainable on the grounds that the correct facts, as known 
at that time, were not before the Board.  38 C.F.R. 
§ 20.1403(a).  In this regard, the veteran had stated in June 
1952 that he had not had disability of the right shoulder 
prior to military service.  However, the January 1953 Board 
decision at issue pointed out that his August 1952 claim, 
signed by him personally no less, had contended that 
"service connection by way of aggravation [was] in order."  
So even he had acknowledged the right shoulder dislocations 
prior to service.

But the primary basis of the veteran's claim of CUE is that 
the Board erred in January 1953 by substituting its' 
unsubstantiated opinion for that of a trained medical 
professional.  Bear in mind, however, the Board's 1953 
decision, which was many years ago, was not subject to the 
"independent medical evidence" rule first announced much 
later in Colvin v. Derwinski, 1 Vet. App. 171 (1991) (decided 
March 8, 1991).  Thus, there was no legal bar to reliance on 
the medical judgment of adjudicators.  While decisions of the 
Court a number of years after the 1953 Board decision have 
required that VA adjudicators, including the Board, rely 
solely upon independent medical evidence, these Court 
decisions do not have retroactive effect to a Board decision 
issued long ago in 1953.  Tobler v. Derwinski, 2 Vet. App. 8, 
14 (1991).  Concerning motions for revision based on CUE, 
"opinions of this Court that formulate new interpretations 
of the law subsequent to an RO decision [or ... Board 
decisions] cannot be the basis of a valid CUE claim."  
Berger v. Brown, 10 Vet. App. 166 (1997); VAOGCPREC 9-94, 
March 25, 1994 (59 Fed. Reg. 27309 (1994)) (Court decisions 
invalidating VA regulations or statutory interpretations do 
not have retroactive effect in relation to prior "final" 
adjudications, but should be given retroactive effect as they 
relate to claims still open on direct review); see also 38 
C.F.R. § 20.1403(e) (2003).  

The veteran also alleges there was insufficient evidence in 
1953 for the Board to have concluded that the presumption of 
soundness was rebutted.  However, as noted in the 1953 Board 
decision, it was clinically documented even then that the 
first dislocation of the right shoulder had occurred prior to 
active military service.  Moreover, it was alleged by the 
veteran, himself, that service connection was warranted on 
this very basis of aggravation, which could only be the case 
if the disorder had pre-existed active service.  This is a 
simple logical deduction.

To the extent that it also is alleged that certain clinical 
findings during service had greater probative value or 
importance than others, this amounts to no more than an 
allegation that the evidence was improperly weighed.  And as 
stated above, this cannot be CUE.  Likewise, the veteran's 
newly received statements that he had no right shoulder 
disability prior to service but, nonetheless, falsely 
provided this clinical history in the hope of avoiding 
military service, were not on file at the time of the Board's 
1953 decision and, thus, may not be considered in 
adjudicating CUE.  Moreover, this allegation is essentially 
the same as his statement in June 1952 that there was no pre-
existing right shoulder disorder.  Although he believes the 
new statements must be considered in determining whether a 
right shoulder disorder 
pre-existed his military service, this would in essence 
require a reweighing of the evidence.  And this is expressly 
prohibited in cases, as here, involving a CUE claim.

Also, allegations, even if true, that the Board failed in the 
"duty to assist" are insufficient to find CUE.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an incomplete 
record, factually correct in all other respects, is not 
clearly and unmistakable erroneous").  

The net result of all of this is that the Board had a 
rational basis in 1953 for concluding that the recurrent 
dislocations of the right shoulder began prior to 
active military service and that there was no increase in 
severity in the underlying pathology of this disorder during 
military service beyond its natural progression.  So the 
Board's January 1953 decision was plausible based on the 
medical and other evidence then of record and the existing 
laws and regulations, although the veteran and his 
representative now contend otherwise.  See Crippen v. Brown, 
9 Vet. App. 412, 423 (1996); Berger v. Brown, 
10 Vet. App. 166, 170 (1997).  

Since the only remaining basis alleged for a finding of CUE 
in that 1953 Board decision is the veteran's own personal 
disagreement with how the Board evaluated the facts or 
weighed the evidence, this is insufficient to warrant a 
finding of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

Accordingly, there was no CUE in the January 1953 Board 
decision and, thus, there is no basis for revision of that 
Board decision.  It stands.


ORDER

The veteran's motion for revision of the Board's January 1953 
decision, based on CUE, is denied.



                       
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



